 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 1 of 8 PageID #: 523




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INSYS THERAPEUTICS, INC. and     )
INSYS DEVELOPMENT COMPANY, INC., )
                                 )
               Plaintiffs,       )
                                 ) C.A. No. 17-1303 (CFC)
          v.                     ) CONSOLIDATED
                                 )
TEVA PHARMACEUTICALS USA, INC.   )
                                 )
               Defendant.        )

                          SCHEDULING ORDER [PATENT CASE]

       The Court having previously conducted an initial Rule 16(b) scheduling conference

pursuant to Local Rule 16.1(b), and the parties having determined after discussion that the matter

cannot be resolved at this juncture by settlement, voluntary mediation, or binding arbitration:

       IT IS ORDERED that:

       1.      Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1)

on or before March 22, 2018.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties shall be filed on or before September 27, 2018, and all motions to amend or supplement

the pleadings shall be filed on or before February 15, 2019.

       3.      Discovery.

               a.     Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before April 12, 2019.

               b.     Document Production.        Document production shall be substantially

complete on or before January 31, 2019 and completed on or before March 6, 2019.
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 2 of 8 PageID #: 524




               c.      Requests for Admission. A maximum of 50 requests for admission are

permitted for each side, exclusive of requests regarding the authenticity of documents.

               d.      Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

               e.      Depositions.

                       i.      Limitation on Hours for Deposition Discovery.            Each side is

limited to a total of 70 hours of taking fact witness testimony by deposition upon oral

examination, of which a maximum of 21 hours may be used to take 30(b)(6) testimony. These

limitations do not include expert witness depositions.

                       ii.     Location of Depositions.       Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the parties.

A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be

considered as having filed an action in this Court for the purpose of this provision.

       4.      Application to Court for Protective Order. Having found it necessary to apply to

the Court for a protective order specifying terms and conditions for the disclosure of confidential

information, counsel conferred and reached an agreement on a proposed form of order and

submitted it to the Court (D.I. 23).

       Counsel agree that the below clause applies to the entered protective order (D.I. 23):

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another party’s information designated as confidential


                                                 -2-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 3 of 8 PageID #: 525




               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

       5.      Disputes Relating to Discovery Matters and Protective Orders. Should counsel

find they are unable to resolve a dispute relating to a discovery matter or protective order, the

parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

Unless otherwise ordered, by no later than 48 hours prior to the conference/argument, the party

seeking relief shall file with the Court a letter, not to exceed three pages, outlining the issues in

dispute and the party’s position on those issues. The party shall submit as attachments to its

letter (1) an averment of counsel that the parties made a reasonable effort to resolve the dispute

and that such effort included oral communication that involved Delaware counsel for the parties,

and (2) a draft order for the Court’s signature which identifies with specificity the relief sought

by the party. By no later than 24 hours prior to the conference/argument, any party opposing the

application for relief may file a letter, not to exceed three pages, outlining that party’s reasons for

its opposition. Should any document(s) be filed under seal, a courtesy copy of the sealed

document(s) must be provided to the Court within one hour of e-filing the document(s). If a

motion concerning a discovery matter or protective order is filed without leave of the Court, it

will be denied without prejudice to the moving party’s right to bring the dispute to the Court

through the procedures set forth in this paragraph.

       6.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

       7.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,




                                                 -3-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 4 of 8 PageID #: 526




appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

       8.      Claim Construction Issue Identification. On or before October 4, 2018, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer by October

11, 2018 to prepare a Joint Claim Construction Chart to be filed no later than October 15, 2018.

The Joint Claim Construction Chart, in Word format, shall be e-mailed simultaneously with

filing to cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be

14-point and in a Times New Roman or similar typeface. The parties’ Joint Claim Construction

Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should

include each party’s proposed construction of the disputed claim language with citation(s) only

to the intrinsic evidence in support of their respective proposed constructions. A copy of the

patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted

with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

argument.

       9.      Claim Construction Briefing. The Plaintiffs shall serve, but not file, their opening

brief, not to exceed 5,500 words, on November 6, 2018. The Defendant shall serve, but not file,

its answering brief, not to exceed 8,250 words, on December 3, 2018. The Plaintiffs shall serve,

but not file, their reply brief, not to exceed 5,500 words, on December 21, 2018.              The

Defendant shall serve, but not file, its sur-reply brief, not to exceed 2,750 words, on January 8,

2019. The text for each brief shall be 14-point and in a Times New Roman or similar typeface.

Each brief must include a certification by counsel that the brief complies with the type and




                                               -4-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 5 of 8 PageID #: 527




number limitations set forth above. The person who prepares the certification may rely on the

word count of the word-processing system used to prepare the brief.

       No later than January 11, 2019, the parties shall file a Joint Claim Construction Brief.

The parties shall copy and paste their untitled briefs into one brief, with their positions on each

claim term in sequential order, in substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

 I.     Agreed-upon Constructions

 II.    Disputed Constructions

        A.      [TERM 1]

                1.     Plaintiffs’ Opening Position
                2.     Defendant’s Answering Position
                3.     Plaintiffs’ Reply Position
                4.     Defendant’s Sur-Reply Position

        B.      [TERM 2]

                1.     Plaintiffs’ Opening Position
                2.     Defendant’s Answering Position
                3.     Plaintiffs’ Reply Position
                4.     Defendant’s Sur-Reply Position

Etc.   The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

       10.     Hearing on Claim Construction. Beginning at 9:00 a.m. on February 12, 2019,

the Court will hear argument on claim construction. Absent prior approval of the Court (which,

if it is sought, must be done so by joint letter submission no later than the date on which

answering claim construction briefs are due to be served), the parties shall not present testimony

at the argument, and the argument shall not exceed a total of three hours.




                                               -5-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 6 of 8 PageID #: 528




        11.    Disclosure of Expert Testimony.

               a.         Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

May 3, 2019. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before June 28, 2019. No other expert reports will be

permitted without either the consent of all parties or leave of the Court.         Along with the

submissions of the expert reports, the parties shall advise of the dates and times of their experts’

availability for deposition. Depositions of experts shall be completed on or before August 2,

2019.

               b.         Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than August 12, 2019, unless otherwise ordered by the Court.

        12.    Case Dispositive Motions.       The parties have agreed that no case dispositive

motions shall be filed.

        13.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

        14.    Pretrial Conference.     On September 23, 2019, the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel beginning at 10:00 a.m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m.

on September 9, 2019.          Plaintiffs shall provide a draft of the proposed pretrial order to




                                                 -6-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 7 of 8 PageID #: 529




Defendant on or before August 12, 2019. Defendant shall provide its comments on the draft of

the proposed pretrial order to Plaintiffs on or before August 26, 2019.

       15.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three-

page submission (and, if the moving party, a single one-page reply). No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

       16.     Compendium of Cases. A party may submit with any briefing two courtesy

copies of a compendium of the selected authorities on which the party would like the Court to

focus. The parties should not include in the compendium authorities for general principles or

uncontested points of law (e.g., the standards for summary judgment or claim construction). An

authority that is cited only once by a party generally should not be included in the compendium.

An authority already provided to the Court by another party should not be included in the

compendium.

       17.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5:00 p.m. on the third business day before the date of the final pretrial




                                                -7-
 Case 1:17-cv-01303-CFC Document 42 Filed 10/15/18 Page 8 of 8 PageID #: 530




conference. The parties shall submit simultaneously with filing each of the foregoing four

documents in Word format to cfc_civil@ded.uscourts.gov.

          18.       Trial. This matter is scheduled for a 5-day bench trial beginning at 9:00 a.m. on

October 15, 2019, with the subsequent trial days beginning at 9:30 a.m. The trial will be timed,

as counsel will be allocated a total number of hours in which to present their respective cases.

          19.       ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                     UNITED STATES DISTRICT JUDGE
CFC Patent Scheduling Order
October 9, 2018
12252658.4




                                                   -8-
